--------------------------------------------------------------------------------

DIRECTOR AGREEMENT

THIS DIRECTOR AGREEMENT (the "Agreement") is entered into on May 17, 2011.

BETWEEN

  MANTRA VENTURE GROUP LTD.,     a corporation incorporated under the laws of
British     Columbia having its principal business office at Suite 1205,     207
West Hastings Street, Vancouver, British Columbia,     V6B 1H7         (the
”Company“)   AND         ELDEN SCHORN     Suite 1280 – 333 Seymour Street,    
Vancouver, British Columbia, V6B 5A6         (the ”Director”) WHEREAS:


A.

The Company is engaged in the business of researching, developing, marketing,
distributing and licensing sustainable technologies and initiatives;

    B.

The Company wishes to engage the Director to serve on the Company’s Board of
Directors.

THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

1.

ENGAGEMENT

    1.1

The Company hereby engages the Director to provide services in accordance with
the terms and subject to the conditions of this Agreement and the Director
hereby accepts such engagement.

    2.

TERM

    2.1

The term of the Director’s engagement shall be until the next annual general
meeting of the Company in accordance with the Company’s articles (the “Term”).

    3.

SERVICES

    3.1

The Director hereby agrees to provide all services associated with serving as a
member of the Company’s Board of Directors in accordance with the Company’s
articles (the “Services”).


--------------------------------------------------------------------------------


3.2

In providing the Services, the Director shall:

      (a)

comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;

      (b)

not make any misrepresentation or omit to state any material fact that may
result in a misrepresentation regarding the business of the Company; and

      (c)

not disclose, release or publish any information regarding the Company without
its prior written consent.

      4.

RELATIONSHIP AMONG THE PARTIES

      4.1

Nothing contained in this Agreement shall be construed to constitute the parties
as joint venturers, partners, co-owners or otherwise as participants in a joint
undertaking.;

      5.

COMPENSATION AND EXPENSES

      5.1

The Company shall reimburse the Director for any expenses reasonably incurred in
the carrying out of the Services, if the Director requests and receives written
approval from the Company to incur such expenses.

      5.2

The Director shall receive options to purchase 500,000 shares of the Company’s
common stock in accordance with Schedule “A” attached hereto for the Services
provided pursuant to this Agreement.

      6.

SERVICES NOT EXCLUSIVE

      6.1

The Director agrees that he shall, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the him pursuant to the terms of this Agreement. The Company acknowledges that
Director is engaged in other business activities, and that the Director shall be
permitted to continue such activities during the term of this Agreement. The
Director shall not be restricted from engaging in other business activities
during the term of this Agreement, provided that he promptly informs the Company
of any conflicts of interest and abstain from voting on or influencing any
decisions affected by any conflict of interests in accordance with the Company’s
policies.


7.

SUSPENSION AND TERMINATION.


7.1

Force Majeure. The Company shall have the right to suspend or terminate this
Agreement if the Director cannot perform his duties as a director in accordance
with the Company’s articles, without any further obligation to the Director. The
suspension of this Agreement shall not relieve the Director of any of his
obligations hereunder or otherwise in connection with the Services.

    7.2

Effect of Termination. If the Company terminates this Agreement in accordance
with the provisions hereof, the Company shall be released and discharged from
any further liability or obligation whatsoever to the Director.

    8.

CONFIDENTIALITY

    8.1

The Director shall not, without prior authorization of the Company, at any time
during the term of this agreement, or thereafter, disclose to any person, firm,
association or corporation other than the directors, officers or employees of
the Company, the private or business affairs of the Company or its affiliated
companies, or any other information of a private or confidential nature
concerning the Company or its affiliated companies including, without
limitation:

2

--------------------------------------------------------------------------------


a)

information concerning trade secrets, products, technology, sales literature and
brochures, forms, business policies and concepts, and contracts of the Company;

   



(b)

information concerning manufacturing and production, pricing and sales policies,
and marketing techniques and concepts in respect of products and services
provided or to be provided by the Company;

   



(c)

names, addresses and contact information of past, present or prospective
customers, employees, shareholders, officers, directors or associates of the
company, or any person or entity having a past, present, or prospective business
relationship with the Company, and

   



b)

names, addresses and contact information of past, present or prospective
suppliers, consultants, lenders or professional advisors of the Company and
prices or rates charged by them

which by virtue of the Director’s position, the Director may obtain during the
term of this Agreement, or which the Director obtained during the course of
their former engagement with the Company.

The Director acknowledges that the above-mentioned confidential information
could be used to the detriment of the Company. Accordingly the Director
undertake to treat confidentially all such information and agree not to disclose
it to any third party or use it for any purpose or reason without the express
written permission of the Company except as may be necessary to perform their
duties, whether during the term of this Agreement or following termination the
Director’s engagement by the Company.

9. NON-SOLICITATION


9.1

During the term of this Agreement the Director shall not hire or take away or
cause to be hired or taken away any employee or consultant of the Company. For a
period of twelve (12) months following the termination of this Agreement the
Director shall not hire or take away or cause to be hired or taken away any
employee who was in the employ of the Company during the twelve (12) months
preceding such termination.

    10.

INDEMNIFICATION

    10.1

The Company agrees to indemnify and hold harmless the Director and its
respective agents and employees, against any losses, claims, damages or
liabilities, joint or several, to which either party, or any such other person,
may become subject, insofar as such losses, claims, damages or liabilities (or
actions, suits or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement, any preliminary prospectus, the prospectus, or
any amendment or supplement thereto; or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; and
shall reimburse the Director, or any such other person, for any legal or other
expenses reasonably incurred by the Director, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.

3

--------------------------------------------------------------------------------


10.2

The Director agrees to indemnify and hold harmless the Company, its partners,
financiers parent, affiliated and related companies, and all of their respective
individual shareholders, directors, officers, employees, licensees and assigns
from and against any claims, actions, losses and expenses (including legal
expenses) occasioned by any breach of the Director’s representations and
warranties contained in, or by any breach of any other provision of this
Agreement by the Director.

    11.

MISCELLANEOUS PROVISIONS

    11.1

Time. Time is of the essence of this Agreement.

    11.2

Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

    11.3

Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

    11.4

Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

    11.5

Good Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.

    11.6

Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

    11.7

Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other.

    11.8

Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten (10) days written notice to the other party.

    11.9

Entire Agreement. This Agreement, including Schedule “A” attached hereto,
contains the entire understanding and agreement among the parties. There are no
other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing
signed by the parties.

    11.10

Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

    11.11

Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that this Agreement is signed by one
party and faxed to another, the parties agree that a faxed signature shall be
binding upon the parties as though the signature was an original.

4

--------------------------------------------------------------------------------


11.12

Successors. The provisions of this Agreement shall be binding upon the parties,
their successors and permitted assigns.

    11.13

Jurisdiction. The parties hereby attorn the exclusive jurisdiction of the
provincial and federal courts located in the city of Vancouver, British Columbia
in relation to all disputes arising from the Agreement.

    11.14

Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:

MANTRA VENTURE GROUP LTD.

By: /s/ Larry Kristof                   /s/ Elden Schorn                     
Larry Kristof Elden Schorn Its: President  

5

--------------------------------------------------------------------------------

SCHEDULE “A”

Option Agreement

THIS OPTION AGREEMENT (the "Option Agreement") is entered into on May 17, 2011.

BETWEEN     MANTRA VENTURE GROUP LTD.,     a corporation under the laws of
Nevada having its principal     business office at Suite 4, 2119 152nd Street
Surrey, British     Columbia, V4A 4N7.   (the "Company") AND   Elden Schorn    
Suite 1280 – 333 Seymour Street,     Vancouver, British Columbia, V6B 5A6   (the
“Optionee”) WHEREAS:


A.

The Company has entered into a Director Agreement, dated May 17, 2011 with the
Optionee (the "Director Agreement"); and

    B.

In accordance with the provisions of the Director Agreement the Company has
authorized the grant of options to the Optionee.

THIS AGREEMENT WITNESSES that the parties have agreed that the terms and
conditions of the relationship shall be as follows:

1.

Grant of Option. The Company will issue to the Optionee the right and option, to
purchase a total of 500,000 shares of the Company’s common stock at a price of
US $0.10 per share immediately upon the signing of this Option Agreement (the
“Options”).

    2.

Term. The Options shall terminate and will no longer be available for exercise
the earlier of:

(a) May 17, 2014; or

(b) 180 calendar after resignation of the Optionee from the Company’s board of
directors.

                 In the event that the Options are terminated pursuant to
Section 2(b) hereof, 100,000 options shall remain available to the Optionee for
exercise until May 17, 2014.

3.

Non-transferability. The Options shall not be transferable except to the
Optionee’s estate, and the Options may be exercised during the lifetime of the
Optionee, only by the Optionee, or thereafter by its estate. More particularly,
but without limiting the generality of the foregoing, the Options may not be
assigned, transferred, pledged or hypothecated in any way, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment or similar process.

6

--------------------------------------------------------------------------------


Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Options contrary to these provisions, and the levy of any execution,
attachment or similar process on the Options, shall be null and void.

    4.

Optionee. In consideration of the granting of the Options, and regardless of
whether or not the Options shall be exercised, the Optionee will devote the
agreed upon time, energy and skill to the service of the Company or one or more
of its subsidiaries in accordance with the Management Agreement.

    5.

Method of Exercising Option.


  (a)

Subject to the terms and conditions of this Agreement, the Optionee may exercise
the Options by sending a written notice to the Company, mailed or personally
delivered to the Company at the following address: Suite 4, 2119 152nd Street,
Surrey, British Columbia, V4A 4N7.. Such notice shall state the election to
exercise the Options and the number of shares in respect of which it is being
exercised, and shall be signed by the Optionee. The notice shall be accompanied
by payment of the full exercise price of the shares by certified cheque, bank
draft or money order unless the Options are exercised on a cashless basis. The
Company shall issue for the Optionee’s collection, a certificate or certificates
representing the shares within 14 days after receiving the notice. Upon
exercising the Options, the Optionee may be required by the Company to make
certain representations so that the issuance of shares pursuant to the Options
will fall within exemptions from securities regulations.

        (b)

The certificate or certificates for the shares as to which the Options shall
have been exercised shall be registered in the name of the Optionee and shall be
delivered as provided above to or on the written order of the Optionee. All
shares that shall be purchased on the exercise of the Options as provided in
this Agreement shall be fully paid and non-assessable. The certificates
representing any shares issued upon exercise of the Options may contain a
restrictive legend.

        (c)

The Options may be exercised at a price of US$0.10 per share (the “Purchase
Price”).


6.

Changes in Capital Structure. If all or any portion of the Options shall be
exercised subsequent to any share dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of shares, separation, reorganization or
liquidation occurring after the date of this Agreement, as a result of which
shares of any class shall be issued in respect of outstanding common shares, or
common shares shall be changed into the same or a different number of shares of
the same or another class or classes, the person or persons so exercising the
Options shall receive the aggregate number and class of shares which, if common
shares (as authorized at the date of this Agreement) had been purchased at the
date of this Agreement for the same aggregate price (on the basis of the price
per share set forth in Section 5 of this Agreement) and had not been disposed
of, such person or persons would be holding, at the time of such exercise, as a
result of such purchase and all such share dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations or liquidations; provided, however, that no
fractional share be issued on any such exercise, and the aggregate price paid
shall be appropriately reduced on account of any fractional share not issued.

7

--------------------------------------------------------------------------------


7.

Reservation of Shares to Satisfy Option. The Company shall at all times during
the term of the Options reserve and keep available such number of common shares
as will be sufficient to satisfy the requirements of this Agreement.

    8.

Representations of the Optionee


  (a)

The Optionee understands and acknowledges that (a) the Options are being offered
without a prospectus pursuant to the exemptions from registration found in
Regulation S of the Securities Act of 1993, as amended (the "Securities Act"),
(b) the Optionee has reviewed the confidential business plan of the Company or
such other material documents of the Company as the Optionee has deemed
necessary or appropriate for purposes of purchasing the Options, including this
subscription agreement (collectively, the "Offering Documents"); and (c) this
transaction has not been reviewed or approved by the United States Securities
and Exchange Commission or by any regulatory authority charged with the
administration of the securities laws of any state or foreign country.

        (b)

The Optionee either (i) has a preexisting personal or business relationship with
the Company or its controlling persons, such as would enable a reasonably
prudent Optionee to be aware of the character and general business and financial
circumstances of the Company or its controlling persons, or (ii) by reason of
the Optionee's business or financial experience, individually or in conjunction
with the Optionee's unaffiliated professional advisors who are not compensated
by the Company or any affiliate or selling agent of the Company, directly or
indirectly, is capable of evaluating the merits and risks of an investment in
the Options, making an informed investment decision and protecting the
Optionee's own interests in connection with the transactions contemplated
hereby.

        (c)

The Optionee understands and has fully considered for purposes of this
investment the risks of this investment and understands that (i) this investment
is suitable only for an Optionee who is able to bear the economic consequences
of losing the Optionee's entire investment; (ii) the Company is a start-up
enterprise with no significant operating history; (iii) the purchase of the
Options is a speculative investment which involves a high degree of risk of loss
by the Optionee of the Optionee's entire investment, and (iv) there are
substantial restrictions on the transferability of, and there will be no public
market for, the Options, and accordingly, it may not be possible for the
Optionee to liquidate the Optionee's investment in the Options.

        (d)

The Optionee is able (i) to bear the economic risk of this investment, (ii) to
hold the Options for an indefinite period of time, and (iii) to afford a
complete loss of the Optionee's investment; and represents that the Optionee has
sufficient liquid assets so that the lack of liquidity associated with this
investment will not cause any undue financial difficulties or affect the
Optionee's ability to provide for the Optionee's current needs and possible
financial contingencies.

        (e)

The Optionee, in making the Optionee's decision to acquire the Options, has
relied solely upon independent investigations made by the Optionee and the
representations and warranties of the Company contained herein and the Optionee
has been given (i) access to all material books and records of the Company; (ii)
access to all material contracts and documents relating to this offering; and
(iii) an opportunity to ask questions of, and to receive answers from, the
appropriate executive officers and other persons acting on behalf of the Company
concerning the Company and the terms and conditions of this offering, and to
obtain any additional information, to the extent such persons possess such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information. The Optionee acknowledges that no
valid request to the Company by the Optionee for information of any kind about
the Company has been refused or denied by the Company or remains unfulfilled as
of the date thereof.

8

--------------------------------------------------------------------------------


  (f)

The Optionee has carefully considered this Option Agreement. In evaluating the
suitability of an investment in the Company, the Optionee has not relied upon
any representations or other information (whether oral or written) other than as
set forth in this agreement or as contained in any documents or answers to
questions furnished by the Company.

        (g)

All of the information set forth on the cover page of this Agreement indicated
as applicable to the Optionee, is true and correct in all respects.

        (h)

The Options are being acquired by the Optionee solely for the Optionee's own
personal account, for investment purposes only, and not with a view to, or in
connection with, any resale or distribution thereof; the Optionee has no
contract, undertaking, understanding, agreement or arrangement, formal or
informal, with any person to sell, transfer or pledge to any person the Options
for which the Optionee hereby subscribes, or any part thereof, any interest
therein or any rights thereto; the Optionee has no present plans to enter into
any such contract, undertaking, agreement or arrangement; and the Optionee
understands the legal consequences of the foregoing representations and
warranties to mean that the Optionee must bear the economic risk of the
investment for an indefinite period of time because the Options have not been
registered under the Securities Act and applicable state securities laws and,
therefore, cannot be sold unless they are subsequently registered under the
Securities Act and applicable state securities laws (which the Company is not
obligated, and has no current intention, to do) or unless an exemption from such
registration is available.

        (i)

The Optionee has not engaged any broker, dealer, finder, commission agent or
other similar person in connection with the offer, offer for sale, or sale of
the Options and is not under any obligation to pay any broker's fee or
commission in connection with the Optionee's investment.


9.

Counterparts. This Agreement may be signed in counterparts, each of which so
signed shall be deemed to be an original (and each signed copy sent by
electronic facsimile transmission shall be deemed to be an original), and such
counterparts together shall constitute one and the same instrument and
notwithstanding the date of execution, shall be deemed to bear the date as set
forth above.

IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:

MANTRA VENTURE GROUP LTD.

Per: ______________________     Larry Kristof   __________________  Its:
President   Eldon Schorn


--------------------------------------------------------------------------------